Citation Nr: 1623914	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-33 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a service-connected left knee medial meniscectomy with arthritis. 

2. Entitlement to service connection for a right knee disability secondary to a service-connected disease or injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's partner



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1978 to September 1979.
 
This matter is before the Board of Veteran's Appeals (Board) on appeal from August 2008 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The RO granted an increased rating of 10 percent for the Veteran's left knee disability in a March 2010 rating decision, effective January 17, 2008. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Veteran and his partner testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016. A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence in support of his claims after the February 2016 video conference hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating for left knee medial meniscectomy with arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection is granted for left knee arthritis under Diagnostic Code 5003.

2. The Veteran's right knee arthritis is related to his left knee arthritis.


CONCLUSION OF LAW

Right knee arthritis is a subsequent manifestation of the service-connected left knee arthritis. 38 C.F.R. § 3.303(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The AOJ has granted service connection for the Veteran's arthritis of the left knee and coded the disorder under Diagnostic Code 5003. We assume that the AOJ was aware of the VA meanings of Diagnostic Code 5003 and the compensation service policy regarding arthritis. 

The Veteran is service-connected for left knee arthritis. 38 C.F.R. § 3.303(b). The Veteran has arthritis in the right knee and no intercurrent cause is shown in this record. As a result service connection is granted for right knee arthritis. 


ORDER

Entitlement to secondary service connection for right knee arthritis is granted. 


REMAND

The Board finds that further develop is required before the claim is decided. The Veteran contends that he is entitled to an increased initial rating for his service-connected left knee medial meniscectomy with arthritis. A remand is necessary to obtain outstanding treatment records and a new VA examination. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). The Veteran testified in February 2016 that he recently began attending physical therapy for his knees. No VA or private physical therapy treatment records are part of the claims file. On remand, the Veteran should be asked to identify and authorize the release of any treatment records relating to his left knee. A remand is necessary so appropriate attempts can be made to locate and obtain these records.

Lastly, in the February 2016 hearing, before the undersigned VLJ, the Veteran testified that his knees have worsened since his most recent VA examination. A VA examination was most recently administered in September 2010. The Veteran indicated that since this VA examination he had been experiencing increased knee pain, is unable to walk more than two blocks, is unable to bend or squat, and cannot sit for more than an hour. See February 2016 hearing transcript. The Veteran testified he recently began physical therapy and uses crutches to walk. Further the Veteran and his partner testified, recently they had to sell their townhouse because he was unable to go up and down stairs. Id. In light of the Veteran's testimony regarding worsening of his disability, the Board finds that a current examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records.

2. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his left knee arthritis. Specifically, there is an indication that the Veteran was undergoing physical therapy in February 2016.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After performing the directives above, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability. Relevant records in VBMS and Virtual VA must be made available to and reviewed by the examiner. The examiner should identify the manifestations of the Veteran's left knee disability and the frequency and severity thereof. The examiner should also provide information concerning the functional impairment that results from the Veteran's left knee disability that may affect his ability to function and perform tasks in a work setting.   

4. Thereafter, the RO/AMC should undertake any additional development action deemed warranted and readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


